Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 24, 1993, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Upon review of the record, we find that there is substantial evidence to support the Board’s decision that claimant voluntarily left her position as a secretary in an insurance office without good cause. The evidence is undisputed that claimant accepted the position without negotiating a specific salary and subsequently resigned because she was dissatisfied with the salary. In view of this, as well as the fact that the wage oifered was reasonable given claimant’s lack of experience in the insurance industry, we find that claimant did not have a compelling reason to resign. We further find that inasmuch as claim*734ant continued to operate a cosmetics business from her home after she resigned from her position through the date of the hearing, substantial evidence also supports the Board’s finding that she was not totally unemployed during this period.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.